Bischoff, Jr., J.
The term “ costs ” has a definite meaning, and can only relate to the items fixed by statute as allowable by way of costs. Under the Liquor Tax Law (sec. 28, subd. 2), “ costs ” may be awarded in a proceeding of this character “ in such sums as in the discretion of the justice * * * may seem proper,” but the measure of costs thus to be awarded must be limited in a special proceeding as in an action (Code, sec. 3240* to the items authorized by section 3251. “ Costs ” include disbursements (Code, sec. 3256), but nothing further, in the absence of an express provision for the award of an allowance in addition to costs.